            Case 3:18-cv-01856-YY     Document 52      Filed 10/02/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




JERRY BIRD,                                                No. 3:18-CV-01856-YY

                      Petitioner,                          ORDER

       v.

OREGON COMMISSION FOR THE BLIND,
an agency of the STATE OF OREGON, and
THE UNITED STATES DEPARTMENT OF
EDUCATION, REHABILITATION
SERVICES ADMINISTRATION,

                      Respondents.


HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation [48] on July 12, 2020 in

which she recommends that Petitioner’s assignments of error contained in his Opening Brief [43]

be granted in part and denied in part. Respondent Oregon Commission for the Blind (OSB) filed

timely objections to the Findings and Recommendation. The matter is now before the Court

pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the


1 - ORDER
         Case 3:18-cv-01856-YY          Document 52       Filed 10/02/20     Page 2 of 2




Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Respondent’s objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation.

                                         CONCLUSION

       The Court adopts Magistrate Judge You’s Findings and Recommendation [48].

Petitioner’s assignments of error contained in his Opening Brief [43] are GRANTED IN PART

and DENIED IN PART as follows:

       Assignments of error 1 and 2 are GRANTED in that: The arbitration panel’s

compensatory damages award should be modified to $83,040.00. Interest on the monthly

compensatory damages should be assessed at 2.36 percent for a total of $10,632.47. Interest on

the total award should be assessed at 2.36 percent until judgment is entered in this case, after

which interest should be assessed pursuant to 28 U.S.C. § 1961.

   Petitioner has withdrawn assignment of error 3. Petitioner’s remaining assignments of error,

4 through 8, are DENIED.

       IT IS SO ORDERED.


       DATED: ____________________________________.
                     October 2, 2020




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge



2 - ORDER
